NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 09a0075n.06
                          Filed: January 30, 2009

                                      No. 07-4258

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT



ANGELA DUDLEY,                           :
                                         :
      Plaintiff-Appellant,               :      ON APPEAL FROM THE UNITED
v.                                       :      STATES DISTRICT COURT FOR
                                         :      THE NORTHERN DISTRICT OF
OHIO DEPARTMENT OF PUBLIC                :      OHIO
SAFETY, ET AL.                           :
                                         :
      Defendants-Appellees.              :




BEFORE: BOGGS, Chief Judge; CLAY, Circuit Judge; and BERTELSMAN, District
Judge.*

BERTELSMAN, District Judge.

      Plaintiff-Appellant Angela Dudley appeals the district court’s order granting

summary judgment for Appellees on her claims of retaliation filed pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), against her employer. See Dudley

v. Ohio Dep’t of Public Safety, No. 1:06CV1638, 2007 WL 2838971 (N.D. Ohio Sept.




      *
       The Honorable William O. Bertelsman, United States District Court Judge for the
Eastern District of Kentucky, sitting by designation.
26, 2007). After reviewing the record, the parties’ briefs, and the applicable law,1 this

Court determines that no jurisprudential purpose would be served by a panel opinion

and affirms the district court’s decision for the reasons stated in that court’s opinion.




       1
      On December 2, 2008, this Court granted the parties’ stipulation to waive oral
argument.

                                              2